Citation Nr: 1229978	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for right knee disability, to include as secondary to service-connected left and right fibula stress fractures.  

3.  Entitlement to an increased disability rating for left fibula stress fracture, mild old injury to the axons of the left peroneal nerve, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for right fibula stress fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985 and from May 1986 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing before a member of the Board.  A hearing was scheduled in June 2012.  Unfortunately, the hearing had to be cancelled due to an equipment malfunction.  That same month, the Veteran's representative requested that the hearing be rescheduled, and the record indicates that the Veteran selected to have a Travel Board hearing.  In-person hearings before a member of the Board (also called "Travel Boards") are scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Lincoln, Nebraska RO in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


